NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             22-DEC-2022
                                             07:50 AM
                                             Dkt. 14 OGMD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


            GREGORY LEIF DREXLER, Plaintiff-Appellee, v.
             AVANI RASHMIN-LAKHANI, Defendant-Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2DV201000368)


                ORDER GRANTING MOTION TO DISMISS APPEAL
     (By:     Leonard, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the November 18, 2022 Motion For
and Notice of Dismissal of Appeal From Order Regarding
Plaintiff's Motion Filed July 20, 2022, by Defendant-Appellant
Avani Rashmin-Lakhani, under Hawai i Rules of Appellate Procedure
Rule 42(a), the papers in support, and the record, and noting no
opposition,
            IT IS HEREBY ORDERED that the motion is granted, and
the appeal is dismissed.
            DATED:   Honolulu, Hawai i, December 22, 2022.

                                     /s/ Katherine G. Leonard
                                     Presiding Judge

                                     /s/ Sonja M.P. McCullen
                                     Associate Judge

                                     /s/ Derrick H.M. Chan
                                     Associate Judge